ATTACHMENT A

STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the Sollowing facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On November 26, 2018, Defendant AMBROSE AUGUSTUS DOYE (“DOYE”) and
Co-Conspirator 2 drove to Barbershop 1 in Capitol Heights, Maryland in a black Mercedes.

DOYE and Co-Conspirator 2 spoke to two employees of Barbershop 1 outside the
barbershop, purporting to be potential customers, then drove to a 7-11 convenience store across
the street from Barbershop 1. DOYE exited the vehicle and entered the 7-11. DOYE and
Co-Conspirator 2 drove back to Barbershop 1. Barbershop 1 does business that affects interstate
commerce by, among other things, using items in the course of business that were manufactured
outside the state of Maryland such as hair clippers.

DOYE and Co-Conspirator 2 entered Barbershop 1 purporting to be customers. DOYE sat
in a barbershop chair while Employee 1 prepared to cut his hair. Soon after, DOYE drew a
handgun and pointed it at Employee 1. At the same time, Co-Conspirator 2 struck Employee 2 in
the back of the head with a handgun.

DOYE and Co-Conspirator 2 ordered Employee 1 (a male) and Employee 2 (a female) to
the back of Barbershop 1, and pulled down the blinds of the windows in Barbershop 1. DOYE and
Co-Conspirator 2 forced Employee 1 and Employee 2 to strip entirely naked and lie face down on
the floor with their hands behind their heads and to count to one thousand. DOYE and Co-
Conspirator 2 robbed Employee 1 and Employee 2 of their personal belongings, including money,
cellphones, and jewelry. DOYE and Co-Conspirator 2 demanded to know where additional money
was in the store, and threatened to kill the employees if they moved while they counted to one
thousand. DOYE and Co-Conspirator 2 searched for money in the store, and tried to remove a
television from the wall. DOYE and Co-Conspirator 2 also placed a number of hair clippers in a
bag while searching for items of value to steal, although the bag was not taken. In total, the value
of the property stolen from Barbershop 1 was at least $370.

When DOYE and Co-Conspirator 2 were unable to locate additional money in Barbershop
1, DOYE threatened to kill the employees. DOYE and Co-Conspirator 2 further threatened to kill
the employees if the robbery was reported. DOYE and Co-Conspirator 2 left Barbershop 1 with
the personal belongings of the employees, including a silver necklace with the word “Allah”
belonging to Employee 2. Employee 2’s necklace was later recovered in a search of DOYE’s
home. A silver and black handgun that was used in the robbery was also located in the search of
DOYE?’s home, that is a Smith & Wesson, Model SW40VE, .40 caliber semi-automatic pistol,
bearing serial number DTL12561.

Rev. August 2018
10
When Co-Conspirator 2 was arrested. a black handgun used in the robbery was recovered
from his person. that is aan HS Products. Model XD\L-9. 9 mM semi-automatic pistol. hearing
serial number MGS80S435.

SO STIPULATED:

Rev. August 2018

      

Atherine kK. Dick
Assistant United States Attorney

Jared Hernandez

Special Assistant United States Attorney

Ambrose Augtistus Dove
Defendant

Foes

Teresa Whalen. Esq.
Counsel for Defendant

  

 

 
